DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 01/13/2021.
Status of the Claims:
Claim(s) 1-15 has/have been canceled.
Claim(s) 16-25 has/have been newly added.
Claim(s) 16-25 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 01/13/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejections of claims 1-15 has been withdrawn. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,726,890 to Misawa teaches Fig. 12 below.

    PNG
    media_image1.png
    727
    585
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 16, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an adapter attachable between a grip and a camera body the adapter comprising: 
wherein the grip includes: 

a second positioning member for positioning relative to the adapter; 
a screw engageable with a screw hole in the camera body through the through-hole; 
an operation unit configured to move the screw relative to the grip body portion, 
wherein the screw is movable in a plurality of directions including a direction along an optical axis of the camera body and a direction orthogonal to the optical axis in accordance with an operation of the operation unit by a user, and 
wherein the through-hole into which the screw of the grip is inserted to fix the grip and the camera body, has a diameter larger than a diameter of the screw.

Regarding claim(s) 17-18, claim(s) depend from independent claim 16 and is/are allowable for the same reasons stated above.

Regarding independent claim 19, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a grip attachable to a camera body through an adapter, wherein the adapter includes: 
the grip comprising: 
a grip body portion which contacts the adapter; 
a second positioning member for positioning relative to the adapter; 
a screw engageable with a screw hole in the camera body through the through-hole; 
an operation unit configured to move the screw relative to the grip body portion, wherein the screw is movable in a plurality of directions including a direction along an optical axis of the camera 
wherein the through-hole into which the screw of the grip is inserted to fix the grip and the camera body, has a diameter larger than a diameter of the screw.

Regarding independent claim 20, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a camera body to which a grip is attachable through an adapter, wherein the adapter includes: 
wherein the grip includes: 
a grip body portion which contacts the adapter; 
a second positioning member for positioning relative to the adapter; 
a screw engageable with a screw hole in the camera body through the through-hole; 
an operation unit configured to move the screw relative to the grip body portion, wherein the screw is movable in a plurality of directions including a direction along an optical axis of the camera body and a direction orthogonal to the optical axis in accordance with an operation of the operation unit by a user, and 
wherein the through-hole into which the screw of the grip is inserted to fix the grip and the camera body, has a diameter larger than a diameter of the screw.

Regarding independent claim 21, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make 
wherein the accessory includes: 
an accessory body portion which contacts the adapter; 
a second positioning member for positioning relative to the adapter; 
a screw engageable with a screw hole in the optical apparatus through the through-hole; and 
an operation unit configured to move the screw relative to the accessory body portion, wherein the screw is movable in a plurality of directions including a direction along an optical axis of the optical apparatus and a direction orthogonal to the optical axis in accordance with an operation of the operation unit by a user, and 
wherein the through-hole into which the screw of the accessory is inserted to fix the accessory and the optical apparatus, has a diameter larger than a diameter of the screw.

Regarding claim(s) 22-23, claim(s) depend from independent claim 21 and is/are allowable for the same reasons stated above.

Regarding independent claim 24, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an accessory attachable to an optical apparatus through an adapter, 
the accessory comprising: 
an accessory body portion which contacts the adapter; 
a second positioning member for positioning relative to the adapter; 

an operation unit configured to move the screw relative to the accessory body portion, 
wherein the screw is movable in a plurality of directions including a direction along an optical axis of the optical apparatus and a direction orthogonal to the optical axis in accordance with an operation of the operation unit by a user, and 
wherein the through-hole into which the screw of the accessory is inserted to fix the accessory and the optical apparatus, has a diameter larger than a diameter of the screw.

Regarding independent claim 25, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an optical apparatus to which an accessory is attachable through an adapter, wherein the adapter includes: 
wherein the accessory includes: 
an accessory body portion which contacts the adapter; 
a second positioning member for positioning relative to the adapter; 
a screw engageable with a screw hole in the optical apparatus through the through-hole; 
an operation unit configured to move the screw relative to the accessory body portion, 
wherein the screw is movable in a plurality of directions including a direction along an optical axis of the optical apparatus and a direction orthogonal to the optical axis in accordance with an operation of the operation unit by a user, and 
wherein the through-hole into which the screw of the accessory is inserted to fix the accessory and the optical apparatus, has a diameter larger than a diameter of the screw.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698